Citation Nr: 0403511	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  99-15 493	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for residuals of a 
perforated right eardrum.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1958, and from December 1990 to August 1991 with 
periods of active reserve service.

These matters are returned to the Board of Veterans' Appeals 
(Board), initially on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York that denied entitlement to 
service connection for bilateral hearing loss, tinnitus, and 
residuals of a right perforated eardrum.  The veteran was 
notified of the rating decision March 1999 and received the 
veteran's notice of disagreement in April 1999.  Thereafter, 
in May 1999, the RO issued a statement of the case.  The RO 
received the veteran's substantive appeal in July 1999.  

These matters were previously before the Board in December 
2000, at which time the Board remanded the matters to the RO 
for additional development.  By an April 2003 rating 
decision, the RO granted service connection for bilateral 
hearing loss.  Hence, that issue is no longer before the 
Board on appeal.  The RO continued the denial of the claims 
for service connection for tinnitus and residuals of a right 
ear perforation; hence, they have been returned to the Board 
for further appellate consideration.  

FINDINGS OF FACT

1.  The competent and persuasive medical evidence indicates 
that the veteran does not currently suffer from tinnitus.  

2.  The competent and persuasive medical evidence indicates 
that the veteran does not currently suffer from a perforated 
right eardrum.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not 
been met.  U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

2.  The criteria for service connection for residuals of a 
perforated right eardrum have not been met.  U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is applicable to this appeal.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence not already of record that is needed to substantiate 
a claim, as well as the duty to notify the claimant what 
evidence, if any, will be provided by the claimant and what 
evidence, if any, VA will attempt to obtained on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2003).  In addition, they define the obligation of 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

By way of the February 1999 rating decision, the May 1999 
Statement of the Case, and the April 2003 Supplemental 
Statement of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
the claims for service connection and the bases for the 
denial of the claims for tinnitus and residuals of a 
perforated right eardrum.  These documents also specifically 
informed the veteran of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
his behalf.  Moreover, in a November 2001 letter, VA advised 
the veteran and his representative of the information and 
evidence not of record that was necessary to substantiate his 
claims for service connection.  In the discussion contained 
in this letter, the veteran was effectively furnished notice 
of the types of evidence that he needed to send to VA in 
order to substantiate his claims, as well as the types of 
evidence that VA would assist in obtaining.  In addition, the 
veteran was informed of his responsibility to identify, or to 
submit directly to VA, medical evidence of a current 
disability, evidence of a disease or injury in service, and 
medical evidence of a link between his current disability and 
service.  Furthermore, the RO specifically requested that the 
veteran provide it with or identify any additional sources of 
evidence, including service medical records, lay statements, 
and/or any other evidence, that could help to substantiate 
his claims.  Following the development of additional 
evidence, the RO then furnished the veteran a supplemental 
statement of the case in April 2003, which reflects a re-
adjudication of his claims for service connection for 
tinnitus and for residuals of a perforated right eardrum.

For the above reasons, the Board finds that the RO's notice 
in November 2001 substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying the evidence to substantiate the claim 
and the relative duties of the VA and claimant to obtain 
evidence); Charles v. Prinicpi, 16 Vet. App. 270 (2002) 
(identifying the document that satisfies VCAA notice); and 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) (preajudicatory notice and the content of the notice 
requirement, pertaining "any evidence" in the claimant's 
possession or a similar request to that effect).

Thus, given the fact that the February 1999 rating decision 
pre-dated the enactment of the VCAA, the Board finds that any 
potential defect created by such an adjudication was properly 
cured when the RO furnished the veteran the letter in 
November 2001, with subsequent re-adjudication of his claims 
for service connection for tinnitus and for residuals of a 
perforated right eardrum, in April 2003, in response to the 
passage of the VCAA.

Also as to the VCAA notice requirement, the Veterans Benefits 
Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required 
to comply with the duty to notify under the VCAA.

The Board also finds that all necessary development has been 
accomplished.  On the veteran's application for compensation, 
he identified medical treatment at the Syracuse VA Medical 
Center.  Thereafter, the RO obtained the VA outpatient 
treatment records.  By way of a December 2001 report of 
contact, and in response to the November 2001 letter that 
sought authorization to obtain any outstanding VA or private 
outpatient treatment records, the veteran indicated that he 
had nothing further to add to the record.  The veteran was 
afforded VA examinations in connection with his claims in 
December 1997 and October 2002.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
have not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claims under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

II.  Background

The veteran service medical records do not show complaints or 
treatment for tinnitus or a perforated right eardrum.  
However, in September 1955 he complained of pain and 
diminution in hearing in his right ear.  He had gone swimming 
and diving the day before.  The right ear canal was filled 
with whitish-gray secretions.  The ear was irrigated and the 
veteran was provided penicillin.  The swelling and redness of 
the right ear canal disappeared and the drum became somewhat 
thickened and scarred.  The diagnosis was otitis media.  The 
pain disappeared after two days.  Some diminution in hearing 
persisted.  The prognosis was good and the diminution in 
hearing was thought to be temporary.  

Service audiograms, to include those performed during reserve 
service, do not show complaints of tinnitus or findings of a 
perforated right eardrum.  They do consistently show 
diagnoses of left ear tympanic scarring.  

VA outpatient treatment records from April 1997 to March 1998 
are of record.  In December 1997, the veteran complained of 
decreased hearing in his left ear.  The veteran was afforded 
an audiologic examination.  Examination of the right ear 
canal was normal.  There were no complaints or findings of 
tinnitus.  

The veteran was afforded a VA audiologic and ear disease 
examination in October 2002.  During the audio examination 
the veteran reported that he experienced pain in his right 
ear after swimming in a salt-water pool in 1955.  The 
examiner noted that while the veteran was diagnosed with 
otitis media, the treatment appeared more consistent with 
otitis externa.  Audiological testing revealed normal hearing 
at 250 and 500 hertz with a mild to moderately severe, 
sensorineural hearing loss at 1000 through 8000 hertz.  The 
veteran denied having tinnitus.  There was no audiometric 
indication of residual damage from the ear infection in 1955.  

During the VA ear disease examination, the veteran indicated 
that he could not recall treatment for a right ear condition 
other than when seen in September 1955.  A physical 
examination of the right ear was normal.  There was no 
inflammation or scarring and the ear canal was clear.  There 
was no indication of a perforated eardrum.  

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2003).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Upon review of all of the evidence of record, the Board finds 
that service connection is not warranted for tinnitus or a 
claimed right perforated eardrum.  In this regard, the 
evidence does not show that the veteran suffered from 
tinnitus during service or that he currently suffers from 
tinnitus.  As noted, there were no complaints or clinical 
findings of tinnitus in the veteran's outpatient treatment 
records or during VA examinations.  Furthermore, the evidence 
does not show that the veteran suffered from a right eardrum 
perforation in service or current evidence that he suffers 
from a perforated right eardrum.  Rather, the service medical 
records reveal that he suffered from some form of otitis that 
apparently resolved.  Moreover, the VA examinations of the 
right ear in December 1997 and October 2002 drum were normal.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of 
the claimed disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, each of the claims for service connection 
must be denied because the first essential criterion for a 
grant of service connection-competent evidence of the 
claimed disability-has not been met.  

For the foregoing reasons, the Board finds that the claims 
for service connection for a tinnitus and a right ear 
disability, claimed as residuals of a right perforated 
eardrum, must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for tinnitus is denied.  

Service connection for residuals of a right perforated 
eardrum is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



